United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2581
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                   Dominic A. Turner

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: February 2, 2018
                              Filed: February 12, 2018
                                   [Unpublished]
                                   ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Dominic A. Turner directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to being a felon in possession of a firearm.

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
His counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      Upon careful review, this court concludes that the district court did not impose
a substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (discussing appellate review of sentencing decisions);
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal,
within-Guidelines-range sentence may be presumed reasonable). In addition, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-